—In an action to recover damages for personal injuries, etc., the defendants Diamond Rock Realty, Inc., and Inspection Consultants, Inc., appeal from an order of the Supreme Court, Suffolk County (Floyd, J.), dated October 23, 2001, which, in effect, granted the plaintiffs’ motion to strike their respective notices to admit.
Ordered that the order is affirmed, with costs.
The notices to admit served by the appellants upon the plaintiffs were clearly beyond the purview of appropriate demands pursuant to CPLR 3123. A notice to admit may not seek information which would not reasonably be expected to be within the personal knowledge of the party served (see Taylor v Blair, 116 AD2d 204, 206). Moreover, this device should not be used to call for legal conclusions, or seek admissions as to material issues in the case (see Gomez v Long Is. R.R., 201 AD2d 455, 456; Villa v New York City Hous. Auth., 107 AD2d 619, 620). The appellants’ argument that some of the detailed information sought can be ascertained by the plaintiffs upon reasonable inquiry since it involves matters of public record, is unavailing inasmuch as the public records are equally available to the appellants (see Villa v New York City Hous. Auth., supra). Ritter, J.P., Krausman, Friedmann and Luciano, JJ., concur.